Citation Nr: 0912631	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for service 
connection for degenerative disc disease, lumbar spine with 
chronic low back pain, decreased range of motion and left S1 
radiculopathy.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, in which the RO declined to 
reopen the previous denial for service connection for 
degenerative disc disease, lumbar spine with chronic low back 
pain, decreased of range of motion and left S1 radiculopathy.

In a December 2004 statement of the case, the RO indicated 
that new and material evidence had been submitted sufficient 
to reopen the previously denied claim, but continued the 
denial of service connection for degenerative disc disease of 
the lumbar spine with radiculopathy.  However, before 
considering a claim that has previously been adjudicated, the 
Board must determine that new and material evidence was 
presented or secured for the claim, as a jurisdictional 
matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  The issue has thus been recharacterized as presented 
on the first page of this decision.

The Veteran testified before the undersigned Veterans Law 
Judge in August 2006.  A transcript of the hearing is 
associated with the claims file.

In October 2006, the claim was remanded in order to obtain 
additional private records.  The RO made three attempts to 
obtain these records and received a negative response that no 
file for the Veteran could be found.  The RO notified the 
Veteran that the records could not be found and asked him to 
provide any copies.  The Veteran's representative 
acknowledged this in a February 2009 statement.  The case is 
now again before the Board.

The issue of service connection for degenerative disc disease 
of the lumbar spine addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In a July 2005 rating decision, the RO denied Entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU).  In April 2006 the Veteran requested 
reconsideration of the July 2005 decision and stated, if the 
claim could not be granted on reconsideration, to please 
consider the request as a notice of disagreement.  The RO 
denied entitlement to TDIU but has not yet issued a statement 
of the case addressing this issue. This issue is also 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.   See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1. In a May 2002 rating decision, the RO denied the Veteran's 
claim for service connection for degenerative disc disease, 
lumbar spine with chronic low back pain, decreased range of 
motion and left S1 radiculopathy.  The Veteran did not appeal 
the decision with regard to this claim and it is now final.

2. Evidence received since the May 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a back disorder, i.e., 
evidence of an etiological relationship between the currently 
diagnosed back disability and active service.  It therefore 
raises a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

Evidence received since the May 2002 rating decision is new 
and material and the criteria to reopen the previously denied 
claim for entitlement to service connection for degenerative 
disc disease, lumbar spine with chronic low back pain, 
decreased range of motion and left S1 radiculopathy are met. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I. New and Material

In a May 2002 rating decision, the RO denied service 
connection for degenerative disc disease, lumbar pine with 
chronic low back pain, decreased range of motion and left S1 
radiculopathy.  Service connection for the back condition was 
denied on the basis of an October 2001 VA examination and 
April 2002 addendum.  The reports reflect that service 
medical records show the Veteran reported for treatment 
complaining of pain in his left shoulder blade after lifting 
a tool box.  However, records did not show findings of or 
treatment for low back pain.  The Veteran was observed to 
have thoracic paraspinal muscle tenderness to palpation and 
was treated with muscle relaxants.  His separation 
examination reflected no complaints of recurrent back pain, 
and examination of the spine was normal.  In October 2001, 
the VA examiner diagnosed degenerative disc disease of the 
lumbar spine with chronic low back pain, decreased range of 
motion of the lumbar spine, and objective clinical evidence 
of left S1 radiculopathy.  The examiner declined to offer an 
opinion as to the etiology of the manifested low back 
disability, as the claims file had not been made available 
for review.  In April 2002, after review of the claims file, 
the same examiner opined that there was nothing in the 
medical evidence that would link the diagnosed lower back 
disability to his military service.  Therefore, the RO 
determined that service-connection could not be warranted for 
a lower back disability. 

The RO gave notice of the May 2002 rating decision in the 
same month. The Veteran did not appeal the denial of service 
connection for his lower back disability, and the decision 
became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the May 2002 rating decision include 
includes a private medical opinion dated in April 2003 
reflecting that the Veteran's back problems had their onset 
in 1971-1973, during the Veteran's active service.  The 
physician noted he had treated the Veteran since 1999, and 
had reviewed treatment records from the early 1990s, and 
service medical records provided by the Veteran dated in 1971 
through 1973.  He opined that it sounded as if the Veteran 
did have sciatica during his active service; and stated that 
he certainly felt that there was a good indication his 
problems were service-connected.

The record now contains medical evidence demonstrating that 
the Veteran is diagnosed with a lower back condition which is 
thought to have had its onset during his active service.  

This evidence is new in that it was not previously for 
record.  It is also material in that it posits a causal 
relationship between the currently diagnosed lower back 
disability and the Veteran's active service.

Accordingly, reopening the claim for service connection for a 
lower back disability is warranted.


ORDER

The previously denied claim for service connection for 
degenerative disc disease, lumbar spine with chronic low back 
pain, decreased range of motion and left S1 radiculopathy is 
reopened.


REMAND

The Veteran seeks service connection for degenerative disc 
disease of the lumbar spine.  

Service medical records show that the Veteran was treated for 
complaints of right back pain in September 1971.  No 
abnormalities were noted on palpation.  In June 1973, he 
complained of left shoulder pain after lifting a toolbox.  
Reports of medical history taken in 1973 and 1976 and 
examination conducted in 1967 and 1973 reflect complaints of 
cramping in the hip area but no complaints or findings of 
recurrent back pain or back disability.  

The October 2001 VA examination and April 2002 addendum were 
conducted prior to the receipt of records from the Social 
Security Administration (SSA), including private records 
showing treatment for a post-service work related accident in 
1999.  And, while the Veteran testified that his private 
treating physician had copies of VA and service medical 
treatment records to review in arriving at his April 2003 
opinion, the Board notes that the physician did not discuss 
the 1999 post-service back injury.  The private physician's 
rationale is therefore also deficient.

As such, neither the VA examination nor the private medical 
opinion provide a sufficient basis upon which to adjudicate 
the Veteran's claim and further VA examination is required.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, the veteran submitted a timely, April 2006, 
notice of disagreement to the July 2005 denial of entitlement 
to TDIU. Hence, the claim must be remanded for the 
preparation of a statement of the case. Manlincon, supra; 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the claim is REMANDED for the following:

1. Ensure that all identified private and 
VA medical treatment records that are not 
already of record are obtained.  

Take all necessary follow-up actions, as 
indicated. Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own.

2. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any current spine 
pathology. All indicated tests and 
studies should be performed. The claims 
folder, including a copy of this remand 
and transcripts of the August 2006 
hearing must be provided to the examiner 
in conjunction with the examination.

The examiner should state whether it is 
at least as likely as not that any 
diagnosed spine pathology had its onset 
during active service or within the 
presumptive period or, in the 
alternative, is the result of his active 
service or any incident therein. All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

3. Issue a statement of the case 
regarding the issue of entitlement to 
TDIU. The appellant should be apprised of 
his right to submit a substantive appeal 
as to this issue and to have his claim 
reviewed by the Board. Only if the 
veteran timely perfects his appeal as to 
the issue of entitlement to TDIU, 
undertake any and all development deemed 
essential and re-adjudicate the veteran's 
claim.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for degenerative disc disease of the 
lumbar spine, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


